Title: From Thomas Jefferson to James Currie, 10 July 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
philadelphia July 10. 1791.

My letter written on the day of my departure informed you of the promises which had been made by your debtor, and which, though I could not confide in very firmly, yet neither could I consider them altogether as nothing. They turned out so however; and Mr. Remsen engaged Mr. Barton an attorney to levy an attachment on his property  in the hands of the Potters, Hazlehurst, Shannon, and McConnel, all of which I had informed you would be random shot, as it was only guessed there might be property in the hands of the three last; and tho’ it was known there was property in the hands of the Potters, yet it was also known it would little more than cover their debt. I found this to be the state of things on my return, and that no attachment had been levied in the hands of Mr. Morris. Yet it is most highly probable that the mass of his property is in Mr. Morris’s hands, at least so he says, and so says common opinion. I had the attachment therefore immediately extended to him, and I will take some good opportunity of bespeaking his favour to your claim. The return will be made into court this month, but I have not learned when a judgment may be expected. Probably soon. I shall press the attorney from time to time, and when any thing new, either in fact or prospect turns up, I will do myself the pleasure of apprising you of it and of repeating, as I do now, assurances of the sincere esteem of dear Sir your friend & servt,

Th: Jefferson

